DETAILED ACTION
Applicants’ filing of April 25, 2022, in response to the action mailed January 24, 2022, is acknowledged.  It is acknowledged that no claims have been cancelled, claims 1-2, 6, and 8 have been amended, and no claims have been added.  Claims 1-17 are pending.  
The elected invention is directed to a method for monitoring RIPK1 kinase activity or activation in a sample, the method comprises the steps of:
a)	providing a sample comprising RIPK1 kinase;
b)	incubating the sample with trypsin to cleave the kinase provided in step a) into protease specific proteolytic peptides;
c)	applying Fe(III)-IMAC phosphopeptide enrichment to the sample;
d)	Analyzing the sample obtained in step c) via nano-liquid with tandem chromatography-mass spectrometry; and 
e) detecting phosphorylation of the kinase provided in step a),

wherein the detection of step e) is performed only in case a proteolytic peptide associated with the activation region of the kinase is identified.
Claims 10, 13, and 16 are withdrawn from further consideration pursuant to 37 CFR 1.142(b).  Claims 1-9, 11-12, 14-15, and 17, as encompassing the elected invention, are hereby considered.  
Effective Filing Date
The effective filing date granted for the instant claims is June 21, 2018, the filing date of EPO18179104.7, which disclosed the recited subject matter 
AIA -First Inventor to File Status
Based on the effective filing date of June 21, 2018 the present application is being examined under the AIA , first to file provisions.
Specification-Objections
 	The specification is objected to because the marked-up and clean copies are not the same.  The mark-ed copy lists ‘Jurkatb‘(p12, line 15), which indicates a footnote but no footnote is provided
	The specification is objected to for ‘Jurkatb‘(p9), which indicates a footnote but no footnote is provided.  
    PNG
    media_image1.png
    54
    513
    media_image1.png
    Greyscale

However, the clean copy, does not indicate a footnote. 
    PNG
    media_image2.png
    46
    523
    media_image2.png
    Greyscale


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –
(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Rejection of claims 1-3, 7-9, 11, and 14 under 35 U.S.C. 102(a1) as being anticipated
by Gygi et al, 2013 (US 8,618,248), as explained in the prior action, is maintained. 
In support of their request that said rejection be withdrawn, applicants provide the following arguments.
The Applicants respectfully disagree and note that one of skill in the art reviewing Gygi would necessarily note that the disclosed method is based on the detection of many phosphopeptide sequences, also including phosphopeptide sequences related to the activation loops of a kinase, as an indirect measurement via inference of the phosphopeptide sequence with an in silico library of phosphoproteins. As such, such a person of skill would conclude that the method disclosed by Gygi focuses on identifying phosphopeptide motifs and kinases that phosphorylate these phosphopeptide motifs.
The claimed invention, however, is based on the detection of the activation loop, i.e. only identifying the phosphopeptide sequences related to the activation loop of a kinase, as a direct measurement of kinase activity. Different to the method disclosed by Gygi, the present invention now enables the user to infer kinase activity and therefore to study signaling pathways directly by using the measurement of kinase activation loops only.
These arguments are not found to be persuasive for the following reasons.  
As an initial issue, the examiner is not completely clear as to the meaning of applicants’ argument.  Applicants appear to be asserting the following.  
Regarding Gygi, applicants appear to be asserting that, from a composition, Gygi generates, a library of peptides followed by analysis and, based on knowledge in the art, determines the biological relevance of the phosphor-peptides.  It is noted that these two assertions have conflicting means. 
That, in contrast, the instant invention generates peptides only from the kinase to be analyzed and only identifies phospho-peptides derived from the kinase’s activation loop.
This is not persuasive for several reasons.  
First, Gygi teaches digestion of a kinase-containing composition with trypsin followed by identification of phosphorylated peptides (Example 1).  Thus Gygi is not restricted to computer-based analysis.

Second, claim 1 recites ‘a) providing a sample comprising a kinase’.  Thus, the claims are not restricted to generating peptides only from the kinase to be analyzed, but also include analysis of compositions comprising the kinase.  

Third, the claims do not exclude identification of peptides other than those derived from the kinase per se. 

Fourth, claim 1 says nothing about peptides derived from the activation loop.  

Fifth, applicants’ assert that ‘Gygi focuses on identifying phosphopeptide motifs and kinases that phosphorylate these phosphopeptide motifs’.  The fact that Gygi identified phospho-peptides derived from kinase substrates is not a teaching away from the fact that Gygi also identified phospho-peptides derived from activated kinases per se.  In this regard, as stated in the prior action, ‘Gygi teaches identification of an Akt kinase-derived peptide (RxRxxS*; col 35, lines 51-53) which was a known measure of Akt autophosphorylation kinase activity1’.  

Sixth, the method of Gygi enables the user to infer kinase activity.  

Seventh, the claims say nothing about ‘study signaling pathways directly’.  Nonetheless, the method of Gygi enables the user to infer the activity of signaling pathways.  
 
	
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103(a) which forms the basis for all obviousness rejections set forth in this Office action:
	AIA : A patent may not be obtained though the invention is not identically disclosed or described as set forth in section 102 , if the differences between the subject matter sought to be patented and the prior art are such that the subject matter as a whole would have been obvious at the time the invention was made to a person having ordinary skill in the art to which said subject matter pertains. Patentability shall not be negatived by the manner in which the invention was made.

Rejection of claims 1-3, 6-9, 11, and 14 under 35 U.S.C. 103(a) as being unpatentable over by Gygi et al, 2013  in view of Song et al, 2015, as explained in the prior action, is maintained.
Rejection of claims 4-5, 12, 14, 15, and 17 under 35 U.S.C. 103(a) as being unpatentable over Gygi et al, 2013 or the combination of Gygi et al, 2013 and Song et al, 2015 in view of Prely et al, 2012, as explained in the prior action, is maintained.
In response, applicants argue that ‘None of the additionally cited references remedy this deficiency’.  This is not persuasive because, as explained above, it is the examiner’s position that there are no deficiencies in Gygi.

Allowable Subject Matter
No claims are allowable.
Applicants’ amendment necessitated any new grounds of rejection presented in this Office action.  Any new references were cited solely to support rejection(s) based on amendment or rebut applicants’ arguments.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Regarding filing an After Final amendment, Applicants are directed to MPEP 714.13, which states: 
II. ENTRY NOT A MATTER OF RIGHT 
It should be kept in mind that applicant cannot, as a matter of right, amend any finally rejected claims, add new claims after a final rejection (see 37 CFR 1.116) or reinstate previously canceled claims. Except where an amendment merely cancels claims, adopts examiner suggestions, removes issues for appeal, or in some other way requires ONLY A CURSORY REVIEW by the examiner (e.g., typographical errors), compliance with the requirement of a showing under 37 CFR 1.116(b)(3) is expected in all amendments after final rejection. An affidavit or other evidence filed after a final rejection, but before or on the same date of filing an appeal, may be entered upon a showing of good and sufficient reasons why the affidavit or other evidence is necessary and was not earlier presented in compliance with 37 CFR 1.116(e). See 37 CFR 41.33 and MPEP § 1206 for information on affidavit or other evidence filed after appeal. (Examiner's emphasis) If more than a cursory review is required, Applicants are referred to CFR §1.114.

In addition, applicant cannot, as a matter of right, further argue the basis of final rejections (Intra-Cellular Therapies Inc v. Andrei Iancu #18-1849 U.S. Court of Appeals for the Federal Circuit, 2019).

Applicants are reminded of the PTO’s new policies and procedures regarding the After-Final Consideration Pilot Program 2 for responding to Final Office actions, changes in effect since May 18, 2013.  These policies and procedures are described at http://www.uspto.gov/patent/initiatives/after-final-consideration-pilot-20.  Of particular importance are the mandatory request form, form PTO/SB/434, and the policy that at least one independent claim must be amended in a way that does not broaden that claim.

Regarding filing an Appeal, Applicants are referred to the Official Gazette Notice published July 12, 2005 describing the Pre-Appeal Brief Review Program.
Final Comments
As applicants are likely aware, the Office grants only a limited amount of time for each case.  It is requested that applicants make their arguments very concise and amend claims to allowable subject matter at the earliest possible time.   If applicants deem it necessary to reiterate the rejections, their prior arguments, and/or rebuttals by the Office, it is requested that any new arguments be clearly indicated.  In addition, in order for applicants’ arguments and remarks to be understood, it is required that, when referring to the specification, the page numbers and lines of the specification as filed be pointed to, not paragraphs of the published application or subsequent filings of the specification.  This is necessary as, the published application and subsequent filings are different from the specification as filed.
In order to expedite prosecution, the email address and direct phone number of applicants’ representative is appreciated. 
To insure that each document is properly filed in the electronic file wrapper, it is requested that each of amendments to the specification, amendments to the claims, applicants’ remarks, requests for extension of time, and any other distinct papers be submitted on separate pages and identified with the proper document code (see http://usptoptc/sites/istrk/ifwdc/default.aspx).   
It is also requested that applicants identify support, within the original application, for any amendments to the claims and specification.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SHERIDAN SWOPE whose telephone number is 571-272-0943.  The examiner appreciates the opportunity to clarify any communication and can normally be reached on 9am-5pm ET.  If attempts to reach the examiner by telephone are unsuccessful after 2 business days, the examiner’s supervisor, Robert Mondesi, can be reached on 408-918-7584.
The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If applicants wish to expedite prosecution by receiving e-mail communications from the Examiner, applicants must file written authorization.  The following is a sample authorization statement which may be used by applicant. 
“Recognizing that Internet communications are not secure, I hereby authorize the USPTO to communicate with me concerning any subject matter of this application by electronic mail. I understand that a copy of these communications will be made of record in the application file.”

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system (see http://pair-direct.uspto.gov) or contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 
/SHERIDAN SWOPE/Primary Examiner, Art Unit 1652                                                                                                                                                                                                        	
	
	


    
        
            
        
            
        
            
        
            
        
            
        
            
    

    
        1 As evidenced by Li et al, 2006.